Title: III. Analysis of Votes of 7 October 1783, November 1783
From: Jefferson, Thomas
To: 


          Absent N. Hampshire and Georgia
          
            
              N. Hampshire}for any place in preference to Philadelphia. the further North however the more agreeable to them.
            
            
              Massachusets
            
            
              Rhodeisland
            
            
              Connecticut
            
           New York. for the most Northern situation
          
          New Jersey. the same.
          Pennsylvania. for Germantown, next Lamberton
          Delaware. for Wilmington. but for Georgetown in preference to Lamberton or any other situation which would attract the trade of their river.
          Maryland. for Annapolis. to the smallest hope for this she will sacrifice a certainty of George T.
          Virginia. for George T. she ought to prefer Philadelphia or Lamberton to Annapolis or any other situation North of Patowmack which would attract the trade of Chesapeak.
          
            
              N. Carolina}for the most Southern situation
            
            
              S. Carolina.
            
            
              Georgia
            
           When the question was put on the several rivers.
          
            
              Hudson’s river. N. York alone
            
            
              Delaware river4. E.S. [Eastern States] N.Y. NJ. P. D.
            
            
              Patowmac.5. S.S. [Southern States]
            
          
        